PATTERSON, Presiding Judge.
Wright appeals from the trial court’s dismissal of his A.R.Cr.P.Temp. 20 petition, as amended, wherein he contested the validity of his 1989 conviction for murder and the resulting sentence of 35 years’ imprisonment. He alleged that (1) his trial counsel was ineffective; (2) his appellate counsel was also ineffective; (3) he was denied his constitutional right to cross-examine a state’s witness at his preliminary hearing; (4) his constitutional rights were violated by the tampering with the state’s witnesses; and (5) the prosecution failed to disclose statements of state’s witnesses and evidence requested in his discovery motion. Wright’s petition was dismissed on the trial court’s finding that all grounds were or could have been raised on appeal.
*1023The attorney general asserts that all grounds, except the two pertaining to ineffective counsel, were properly precluded by Rule 20.2(a)(5), for they could have been, but were not, raised on appeal. We agree. The attorney general also requests that this cause be remanded on the issues of ineffective assistance of counsel for the trial court to consider those issues on their merits.
Accordingly, this cause is remanded with instructions to the trial court to reconsider the issues alleging ineffective assistance of counsel and to make written findings. The trial counsel shall take all action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time within 60 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.